DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “a distance between a line segment connecting the non-planar antennas and the line bisecting the narrow side of the broadband antenna 12 is within 10% of the length of the narrow side” in claim 6 and 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Figs. 1-3: item “14” is not shown as para [0062]
Fig. 8: does not show items “17” and “12” as mentioned in para [0072]
Fig. 9: does not show items “17” and “12” as mentioned in para [0073]
Fig. 10: does not show item “17” as mentioned in para [0081]
Fig. 11: does not show items “17” and “13” as mentioned in para [0081]
Fig. 20: does not show item “19” as mentioned in para [0074], line 8-10
Fig. 20: does not show item “17” as mentioned in para [0086]
Fig. 34: does not show items “17” and “24” as mentioned in para [0078]
Fig. 42: does not show items “15”, “16”, “17” and “24” as mentioned in para [0078].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: item “B” in fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed because the term “highly-integrated” is suggestive of a relative term. 
The following title is suggested: "An Integrated Vehicle Antenna Configuration".
The disclosure is objected to because of the following informalities:
Para [0081], line 14-16: item “21” is called excitation branch and excitation stub
Para [0085], line 4: “Embodiment 2” should be in a separate paragraph.
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  line 8 “..” should read “.”.  Appropriate correction is required.
The claims 6-7 are objected to because they include reference character “the broadband antenna 12” which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “highly-integrated” in claims 1-16 is a relative term which renders the claim indefinite. The term “highly-integrated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 1 recites the limitation “a broadband antenna” in line 4. The claim is indefinite because it is not clear if Applicant means the broadband antenna previously recited or a different broadband antenna. For the purpose of examination, Examiner interprets it as “the broadband antenna”.
Claim 1 recites the limitation "each first electrical connection structure" in line 7-8.  The claim is indefinite because it is not clear if Applicant means “each of the at least one first electrical connection structure” or something different. For the purpose of examination, Examiner interprets it as “each of the at least one first electrical connection structure”.
Claim 1 recites the limitation "the first excitation signal source excites" in line 11.  The claim is indefinite because it is not clear if Applicant means ”the at least two first excitation signal sources excite” or something different. For the purpose of examination, Examiner interprets it as ”the at least two first excitation signal sources excite”.
Claim 1 recites the limitation “the antenna module” in line 16.  The claim is indefinite because it is not clear if Applicant means “the at least two antenna modules” or something different. For the purpose of examination, Examiner interprets it as “the at least two antenna modules”.
Claims 2-16 inherit the indefiniteness of claim 1 and subsequently rejected.

Claim 2 recites the limitation "the first electrical connection structure" in line 1-2.  The claim is indefinite because it is not clear if Applicant means “the at least one first electrical connection structure” or something different. For the purpose of examination, Examiner interprets it as “the at least one first electrical connection structure”.
Claim 2 recites the limitation " a communication signal line" in line 3.  The claim is indefinite because it is not clear if Applicant means the same communication signal line previously recited or something different. For the purpose of examination, Examiner interprets it as “the communication signal line”.

Claim 3 recites the limitation “the antenna module” in line 2.  The claim is indefinite because it is not clear if Applicant means “the at least two antenna modules” or something different. For the purpose of examination, Examiner interprets it as “the at least two antenna modules”.
Claim 3 recites the limitation “the reference ground” in line 3. There is insufficient antecedent basis for this limitation in the claim. There was no reference ground for the transmission line recited previously. For the purpose of examination, Examiner interprets it as “a reference ground”.
Claim 3 recites the limitation "the first electrical connection structure" in line 3-4.  The claim is indefinite because it is not clear if Applicant means “the at least one first electrical connection structure” or something different. For the purpose of examination, Examiner interprets it as “the at least one first electrical connection structure”.

Claim 4 recites the limitation "the first excitation signal source" in line 1-2.  The claim is indefinite because it is not clear if Applicant means ”the at least two first excitation signal sources” or something different. For the purpose of examination, Examiner interprets it as ”the at least two first excitation signal sources”.

Claim 5 recites the limitation “the antenna module” in line 1-2.  The claim is indefinite because it is not clear if Applicant means “the at least two antenna modules” or something different. For the purpose of examination, Examiner interprets it as “the at least two antenna modules”.
Claims 6-9 inherit the indefiniteness of claim 5 and subsequently rejected.

Claim 6 recites the limitation "the planar antennas" in line 2.  The claim is indefinite because it is not clear if Applicant means ”the one or more planar antennas” or something different. For the purpose of examination, Examiner interprets it as ”the one or more planar antennas”.
Claim 6 recites the limitation "the non-planar antennas" in line 4 and line 6.  The claim is indefinite because it is not clear if Applicant means ”the one or more non-planar antennas” or something different. For the purpose of examination, Examiner interprets it as ”the one or more non-planar antennas”.
Claim 6 recites the limitation "a long side" in line 4.  The claim is indefinite because it is not clear if Applicant means the same long side recited in line 2 or something different. For the purpose of examination, Examiner interprets it as ”another long side”.
Claim 6 recites the limitation "the line bisecting the narrow side" in line 6-7.  There is insufficient antecedent basis for this limitation in the claim. There is no line bisecting a narrow side recited previously. For the purpose of examination, Examiner interprets it as ”a line bisecting a narrow side”.
Claim 6 recites the limitation "the length" in line 6.  There is insufficient antecedent basis for this limitation in the claim. There is no length recited previously. For the purpose of examination, Examiner interprets it as ”a length”.
Claims 7-9 inherit the indefiniteness of claim 6 and subsequently rejected.

Claim 7 recites the limitation "the non-planar antennas" in line 1-2 and line 5.  The claim is indefinite because it is not clear if Applicant means ”the one or more non-planar antennas” or something different. For the purpose of examination, Examiner interprets it as ”the one or more non-planar antennas”.  
Claim 7 recites the limitation "the longitudinal direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim. There is no longitudinal direction recited previously. For the purpose of examination, Examiner interprets it as ”a longitudinal direction”.
Claim 7 recites the limitation "a distance between a line segment " in line 4-5.  The claim is indefinite because it is not clear if Applicant means  the same distance and the same line segment recited in claim 6 or something different. For the purpose of examination, Examiner interprets it as ”the distance between the line segment”.

Claim 8 recites the limitation "the directivity" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There is no directivity recited previously. For the purpose of examination, Examiner interprets it as ”a directivity”.

Claim 9 recites the limitation "the non-planar antennas" in line 1-2.  The claim is indefinite because it is not clear if Applicant means ”the one or more non-planar antennas” or something different. For the purpose of examination, Examiner interprets it as ”the one or more non-planar antennas”.
Claim 9 recites the limitation "the long side" in line 4.  There is insufficient antecedent basis for this limitation in the claim. There is no long side recited previously. For the purpose of examination, Examiner interprets it as ”a long side”.

Claim 10 recites the limitation “the antenna modules” in line 3.  The claim is indefinite because it is not clear if Applicant means “the at least two antenna modules” or something different. For the purpose of examination, Examiner interprets it as “the at least two antenna modules”.
Claim 10 recites the limitation "the first excitation signal sources" in line 4.  The claim is indefinite because it is not clear if Applicant means ”the at least two first excitation signal sources” or something different. For the purpose of examination, Examiner interprets it as ”the at least two first excitation signal sources”.
Claim 10 recites the limitation "the isolation between the at least two antenna modules" and “the isolation between the antenna module and the at least two first excitation signal sources” in line 3-4.  There is insufficient antecedent basis for this limitation in the claim. There is no isolation recited previously. For the purpose of examination, Examiner interprets it as "an isolation between the at least two antenna modules" and “an isolation between the antenna module and the at least two first excitation signal sources”.

Claim 14 recites the limitation "each of the second electrical connection structure" in line 3-4.  The claim is indefinite because it is not clear if Applicant means “each of the one or more second electrical connection structures” or something different. For the purpose of examination, Examiner interprets it as “each of the one or more second electrical connection structures”.

Claim 15 recites the limitation "the metal frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There is no metal frame recited previously. For the purpose of examination, Examiner interprets it as ”a metal frame of the vehicle”. Claim 15 should depend on claim 14 to avoid the antecedent issue.
Claim 15 recites the limitation "the second excitation" in line 3.  The claim is indefinite because it is not clear if Applicant means ”the at least one second excitation signal source” or something different. For the purpose of examination, Examiner interprets it as ” the at least one second excitation signal source”.
Claim 16 recites the limitation "the second excitation signal source" in line 1-2.  The claim is indefinite because it is not clear if Applicant means ”the at least one second excitation signal source” or something different. For the purpose of examination, Examiner interprets it as ”the at least one second excitation signal source”. 

Citation of Pertinent Art
Ortigosa, US11476563B2 – Under-roof antenna module with multiple antennas
Kim et al, US10469136B2 – Multiple antenna system mounted in vehicle
Sievenpiper et al, US6441792 – Multiple antenna module integrated into a vehicle
Florian, DE102020206164B3 – multiple antenna module for vehicle
Yongkon et al, KR20210091175A – Vehicle-mounted antenna system
Alexandre, FR3097380A1 – vehicle roof antenna
Khripkov et al, CN110462932A – MIMO antenna module for vehicle

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/ANH N HO/Examiner, Art Unit 2845